UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMIAN AURELIUS POLK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00221-TDS-1)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, Winston-Salem, North Carolina, for
Appellant.   Graham Tod Green, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damian      Aurelius        Polk       pled     guilty,     pursuant     to     a

written plea agreement, to conspiracy to distribute fifty grams

or    more   of     a   mixture     and    substance         containing     a   detectable

amount of cocaine base, in violation of 21 U.S.C. § 846 (2006).

The    district         court      determined          that     Polk      satisfied         the

requirements for application of the safety valve and sentenced

Polk below the statutory mandatory minimum to ninety-two months’

imprisonment.           Counsel        filed    a    brief     pursuant    to   Anders       v.

California, 386 U.S. 738 (1967), in which he asserts there are

no     meritorious            issues      for        appeal      but      questions         the

reasonableness of Polk’s sentence.                          Polk was notified of his

right to file a pro se supplemental brief, but he has not done

so.    Finding no error, we affirm.

              Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.               Gall v. United States, 552 U.S. 38, 41

(2007).        This       review       requires       consideration        of   both        the

procedural and substantive reasonableness of a sentence.                              Id. at

51.    This court must assess whether the district court properly

calculated        the    advisory       Guidelines      range,     considered        the     18

U.S.C.       § 3553(a)         (2006)     factors,          analyzed      any   arguments

presented      by       the    parties,        and    sufficiently        explained         the

selected sentence.              Id. at 49-50; see also United States v.

                                                2
Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

explanation must accompany every sentence.”); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                               We may presume a

sentence imposed within the properly calculated Guidelines range

is reasonable.          United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010).

               We have reviewed the record with these standards in

mind.     Our examination leads us to conclude that Polk’s sentence

is    procedurally       and    substantively              sound.          Therefore,      the

district    court     did   not    abuse       its       discretion       in   imposing     the

chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Polk, in writing, of the right to

petition    the    Supreme      Court     of       the    United    States      for   further

review.     If Polk requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this      court        for       leave      to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Polk.            We dispense with oral argument because the

facts   and     legal    contentions       are       adequately          presented    in    the




                                               3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4